DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more. The claim(s) recite(s) “determining, at a first computing device, a configuration of a second computing device…” and “acquiring a program code of a trained machine learning model corresponding to the configuration….wherein the program code is adapted to the processor architecture”.  These limitations of determining and acquiring under their broadest reasonable interpretation, covers the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers performing of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract Ideas.  Nothing in the claimed elements preclude these steps from being performed in the mind.  Therefore claims 1, 6, 11 and 16 recite an abstract idea.  
	None of the additional elements integrate the judicial exception into a practical application.  The step of “providing the program code of the machine learning model to the second computing device…”, is nothing more than an insignificant post solution activity.  Deploying code is well-understood, routine, conventional activity in the field see MPEP § 2106.05(d).

	As per claims 2-3 and 5, Claim 2-3 and 5 contain additional elements of the abstract idea.  Nothing in the claimed elements preclude these steps from practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application. 
	As per claim 4, claim 4 claims additional elements that do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  See MPEP 2016.05(e).
	Regarding claims 6-16, claims 6-16 contain similar limitations to claims 1-5.  Therefore claims 6-16 are rejected for the same reasons as claims 1-5. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102a2 as being anticipate by Kuo et al. (US 2019/0156246 A1).

As per claim 1, Kuo et al. teaches the invention as claimed including, “A method for deploying a machine learning model, comprising: 
determining, at a first computing device, a configuration of a second computing device,”
Kuo et al. teaches a machine learning package generator (part of first computing device) that generates a package based at least on an inference application, a machine learning framework, a machine learning model, and a hardware platform of connected device (second computing device) (0018).  Also see figure 1.  Figure 4 shows that the hardware platform of the connected device is determined (figure 4, 404).  Indication of the connected device provided to the machine learning deployment service includes configuration information that describes the software and/or hardware configuration information of the connected device (e.g, version of installed software and/or installed execution environment, hardware platform, processor architecture, GPU, FPU, etc.) (0022).
  “wherein computing power of the first computing device is greater than that of the second computing device and”
Before a machine learning model is used to generate predictions, it must be trained.  Training a machine learning model may require a massive amount of computing resources.  Therefore, machine learning models are trained by powerful computing systems (0003). Machine learning model is trained by a model training service on the provider network (0049). Connected device may run the inference applications and/or machine learning models while consuming a smaller amount of computing resources of the connected device (e.g. memory and processors) (0017).  Therefore the provider network (first computing device) will be a powerful computing system to train the model and the 
 “the configuration of the second computing device indicates at least a processor architecture of the second computing device;”
 Kuo et al. teaches a machine learning package generator (part of first computing device) that generates a package based at least on an inference application, a machine learning framework, a machine learning model, and a hardware platform of connected device (second computing device) (0018).  Indication of the connected device provided to the machine learning deployment service includes configuration information that describes the software and/or hardware configuration information of the connected device (e.g, version of installed software and/or installed execution environment, hardware platform, processor architecture, GPU, FPU, etc.) (0022).
“acquiring a program code of a trained machine learning model corresponding to the configuration of the second computing device, wherein the program code is adapted to the processor architecture; and
providing the program code of the machine learning model to the second computing device, for deploying the machine learning model on the second computing device.”
The machine learning deployment service selects and/or retrieves based on the hardware platform of the connected device, a version of the machine learning framework that is configured for the hardware platform of the connected device (0050).  The machine learning deployment service may modify the model based on optimizations specific to the framework (0051).  The machine learning deployment service performs modifications to the machine learning model based on the hardware platform of the connected device and/or the machine learning framework.  The modifications may optimize the model for running (executing) on the particular hardware platform (0052).  The machine learning deployment service generates a package based on the inference application, the machine 

As per claim 2, Kuo et al. further teaches, “The method of claim 1, wherein the second computing device comprises a plurality of second computing devices, and the method further comprises: 
determining a configuration list of the plurality of second computing devices;
acquiring a machine learning model corresponding to a corresponding configuration in the configuration list; and 
providing the machine learning model to one of the plurality of second computing devices that corresponds to the corresponding configuration.”
 Kuo et al. teaches that the machine learning deployment service may deploy the package to multiple connected devices, where each device install and runs the inference application (0052).  As shown in figure 404 the system determines the hardware platform of the connected device, a inference application and the machine learning model is retrieved and the machine learning model is modified based on the hardware platform of the connected device and the machine learning framework.  Then  the package is generated and deployed.  Therefore the hardware platform for a plurality of connected devices would be determined if the system is able to deploy the generated package to multiple connected device. 

As per claim 3, Kuo et al. further teaches, “The method of claim 1, wherein acquiring a program code of the machine learning model comprises: 
determining a deep learning framework for the second computing device; and 

The machine learning deployment service retrieves based on the hardware platform of the connected device, a version of the machine learning framework that is configured for the hardware platform of the connected device (0050).  The machine learning deployment service may modify the model based on optimizations specific to the framework (0051).  The machine learning deployment service performs modifications to the machine learning model based on the hardware platform of the connected device and the machine learning framework.  The modifications may optimize the model for running (executing) on the particular hardware platform (0052).  The machine learning deployment service generates a package based on the inference application, the machine learning framework, and the machine learning model.  The machine learning deployment service deploys the package to the connected device.  The devices install and run the inference application (program code) (0057).  Also see figure 4.  Also see 0014.

As per claim 4, Kuo et al further teaches, “The method of claim 1, wherein the first computing device is a cloud, and the second computing device is an edge computing device.”
	Machine learning models may be trained in the cloud by a provider network (first computing device) (0015).  Connected device (second computing device) is an edge device (0013).

As per claim 5, Kuo et al. further teaches, “The method of claim 1, wherein acquiring a program code of the machine learning model comprises acquiring an executable file of the machine learning model, and providing the program code of the machine learning model to the second computing device comprises sending the executable file to the second computing device so that the second computing device starts executing the executable file.”generates a package based on the inference application, the machine learning framework, and the machine learning model.  The machine learning deployment service deploys the package to the connected device.  The devices install and run the inference application (program code) (0057).  Also see figure 4.  Also see 0014. 
As per claim 6-16, claims 6-16 contain similar limitations to claims 1-5.  Therefor claims 6-16 a rejected for the same reasons as claims 1-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2020/0167202 A1), teaches the deployment of machine learning models for an edge system.  Machine learning models are stored along with local edge information (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199             

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199